


Exhibit 10.1


FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TAUBMAN PROPERTIES ASIA LLC
A DELAWARE LIMITED LIABILITY COMPANY




THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) is effective as of the 30th day of April, 2014, by, between, and
among Taubman Asia Management II LLC, a Delaware limited liability company
(“T-Asia”), whose address is 200 East Long Lake Road, P. O. Box 200, Bloomfield
Hills, MI 48303-0200, and René Tremblay (“Tremblay”), whose address is 129
Repulse, Tower Two, Floor 20, Hong Kong, and Taubman Properties Asia LLC, a
Delaware limited liability company (the “Company”).


RECITALS:


A.    The Taubman Realty Group Limited Partnership, a Delaware limited
partnership (“TRG”), formed the Company under the name “Taubman Properties Asia
LLC,” by filing, on April 21, 2005, a Certificate of Formation (the
“Certificate”) with the Delaware Secretary of State in accordance with the
Delaware Limited Liability Company Act (the "Act"). TRG, as the Company’s sole
member, entered into and adopted an Operating Agreement of Taubman Properties
Asia LLC dated as of April 21, 2005 (the “Original Agreement”). TRG subsequently
assigned its entire interest in the Company to T-Asia, which became the sole
member of the Company in TRG’s place and stead.


B.    On January 23, 2008, the Company admitted another member, and the Original
Agreement was amended and restated (the “First Amended and Restated Agreement”).


C.    On October 4, 2009, such other member withdrew from the Company, leaving
T-Asia as the sole member of the Company, and the First Amended and Restated
Agreement was once again amended and restated as of December 7, 2009 (the
“Second Amended and Restated Agreement”).


D.    On October 15, 2010, Tremblay was admitted as a member of the Company, and
the parties hereto entered into the Third Amended and Restated Limited Liability
Company Agreement of the Company (the “Third Amended and Restated Agreement”) to
memorialize the understandings of the parties with respect to their relationship
as members of, and their respective interests in, the Company.


E.    The parties hereto now wish to amend and restate the Third Amended and
Restated Agreement to change certain terms related to the redemption of
Tremblay’s interest in the Company and for certain other reasons.


NOW, THEREFORE, the parties hereto agree that the Third Amended and Restated
Agreement is hereby amended and restated in its entirety to read as follows:


ARTICLE I


CONTINUATION, NAME,
PURPOSE, PRINCIPAL OFFICE,
TERM OF THE COMPANY AND RELATED MATTERS


1.1Continuation. The parties shall continue the Company on the terms and for the
purposes hereinafter set forth.






--------------------------------------------------------------------------------




1.2Name. The name of the Company is Taubman Properties Asia LLC. The Company may
also conduct its business under one or more assumed names.


1.3Purpose. The purpose of the Company is to engage, indirectly through
subsidiaries and ventures with others, in (i) the acquisition, development,
financing, management, leasing and/or selling or exchanging of interests in
commercial real properties, and properties having a significant commercial
component, in the Territory (collectively, the “Commercial Projects”), with an
initial focus in China and South Korea, (ii) any other activities in which the
Members by Majority Vote may resolve to engage, and (iii) any other activities
incidental or related to any of the foregoing.


1.4Term.


(a)The term of the Company commenced upon the filing of the Certificate.


(b)The term of the Company shall end, and the Company shall dissolve, on the
first to occur of the following events:


(i)the decision of the Manager to dissolve the Company; or


(ii)any other event which, under this Agreement or the Act, results in
dissolution of the Company.


1.5Office and Resident Agent.


(a)The registered agent and office of the Company in the State of Delaware shall
be The Corporation Service Company, having an address at 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, or such other agent and address as may be
designated from time to time by the Manager.


(b)The address of the principal office of the Company shall be 200 East Long
Lake Road, P. O. Box 200, Bloomfield Hills, MI 48303-0200. The Company’s
resident agent in the State of Michigan shall be Chris B. Heaphy, Esq., whose
address is 200 East Long Lake Road, P. O. Box 200, Bloomfield Hills, MI
48303-0200.


ARTICLE II
CAPITAL CONTRIBUTIONS
AND RELATED MATTERS


2.1Capital Contributions of the Members.


(a)    T-Asia shall contribute such cash to the capital of the Company as the
Manager may determine from time to time to be necessary or appropriate, less any
such cash that Tremblay chooses to contribute pursuant to Section 2.1(b) below.
(b)    Tremblay has contributed the sum of One Hundred US Dollars (US $100) to
the capital of the Company. At any time the Manager determines that additional
contributions from the Members are necessary or appropriate, Tremblay shall be
permitted to make such additional contributions to the Company up to any amount
as will reduce T-Asia’s Preferred Capital to, and/or maintain T-Asia’s Preferred
Capital at, zero. Specifically, if Tremblay gives written notice, within the ten
(10) day period ending the day before the first day of a month, that he desires
to contribute some share of any capital that is contributed to the Company
during such month (based on the Manager’s determination that the contribution of
such capital is necessary or appropriate), and the maximum amount of capital
that he is willing to contribute to the Company during such month, then he shall
be entitled (and required) to contribute such share of any capital contributed
during such month, up to such maximum amount. In the absence of any such written
notice, Tremblay shall be deemed to have elected not to contribute any share of
any capital contributed during such month. Except as aforesaid, Tremblay shall
not be required to make any additional contribution to the capital of the
Company,




--------------------------------------------------------------------------------




although certain distributions otherwise to be made to Tremblay will be withheld
by the Company until T-Asia’s Preferred Capital has been reduced to zero, all in
accordance with Sections 3.1 and 8.1 of this Agreement.
2.2Capital Accounts. The parties acknowledge that, as a limited liability
company with a single member, the Company had previously been classified, for
U.S. income tax purposes, as an entity disregarded as separate from its owner
but, on account of the admission of Tremblay to the Company, has become
classified, for U.S. income tax purposes, as a partnership and, more
particularly, the following was, by reason of Tremblay’s admission to the
Company, deemed to have occurred (as set forth in IRS Revenue Ruling 99-5,
1999-1 C.B. 434, Situation 2): (i) Tremblay contributed cash to such partnership
in the amount of his contribution of cash to the capital of the Company as set
forth in Section 2.1(b) hereof, and (ii) T-Asia was deemed to have contributed
all of the Company’s other assets, subject to the Company’s liabilities, to such
partnership. The Company shall maintain a separate capital account (the “Capital
Account”) for each Member, which shall be (i) increased by the Member's capital
contributions from and after the date of this Agreement (including, in the case
of T-Asia, the contribution deemed made by T-Asia pursuant to the preceding
sentence, the net agreed-upon value of which is equal to Nine Hundred US Dollars
(US $900), the Member's share of any Profits of the Company, and any items of
income or gain allocated to the Member under Section 3.2 below, and (ii) shall
be decreased by distributions made to the Member, the Member's share of any
Losses of the Company, and any items of expense or loss allocated to the Member
under Section 3.2 below. Upon the happening of an event described in Section
1.704-1(b)(2)(iv)(f) of the Regulations, the Manager may, in accordance with
such Regulations, mark-to-market the Company’s assets on the balance sheet as
computed for book purposes, and adjust the Members’ Capital Accounts as though
the net adjustment to the values at which the assets are carried on such balance
sheet were gain or loss allocable under Section 3.2. In accordance with Section
1.704-1(b)(2)(iv)(q) of the Regulations, each Member's Capital Account shall be
adjusted in a manner that maintains equality between the aggregate of all of the
Members' Capital Accounts and the amount of capital reflected on the Company's
balance sheet as computed for book purposes.


2.3    Loans.    With the approval of the Manager, the Members may, in lieu of
contributing additional cash to the capital of the Company pursuant to Section
2.1 above, advance or cause any of their affiliates to advance such cash to the
Company as a loan. Any such loan shall be made on such terms as are mutually
agreeable to the Manager and the Member (or affiliate of a Member) making such
loan, provided that the interest charged on any such loan is at an arm’s-length
rate that meets U.S. transfer pricing rules.
2.4    Liability of Tremblay. Except as provided in Section 2.1(b) hereof with
respect to Tremblay’s initial capital contribution to the Company of One Hundred
US Dollars (US $100) and in Section 3.1 and Section 8.1 hereof with respect to
certain distributions otherwise to be made to Tremblay that are withheld by the
Company until T-Asia’s Preferred Capital has been reduced to zero, Tremblay
shall not be obligated to contribute capital to the Company, lend any funds to
the Company, guaranty any Company debt, or incur any personal liability with
respect to the Company.
ARTICLE III
DISTRIBUTIONS AND ALLOCATIONS


3.1Distributions.


(a)    Distributions shall be made as, when and to the extent that the Manager
determines that the Company's cash on hand exceeds the current and anticipated
needs of the Company to fulfill its business purposes, including, without
limitation, to service its debts and obligations to third parties, service its
debts and obligations to the Members and their Affiliates as provided in this
Agreement, and to maintain adequate capital and reserves for, by way of example
and not limitation, working capital and reasonably foreseeable needs of the
Company. Distributions shall be made in the following manner and order of
priority:
(i)    Distributions that do not represent a return of capital shall be made to
the Members pro rata, based on their Sharing Percentages at the time of such
distribution, provided, however, that if, at the time of such distribution, any
Preferred Capital of T-Asia is outstanding, then eighty-five percent (85%) (or
such greater percentage as Tremblay may specify) of the distribution otherwise
to be made to Tremblay shall be




--------------------------------------------------------------------------------




withheld and treated as a contribution by him to the Company’s capital until no
Preferred Capital of T-Asia is outstanding (i.e., until T-Asia’s Preferred
Capital has been reduced to zero); and
(ii)    Distributions that do represent a return of capital shall be made to the
Members pro rata, based on their Sharing Percentages at the time of such
distribution, provided, however, that if, at the time of such distribution, any
Preferred Capital of T-Asia is outstanding, then eighty-five percent (85%) (or
such greater percentage as Tremblay may specify) of the amount otherwise to be
distributed to Tremblay shall be retained by the Company until distributions
under this clause (ii) can be made to Tremblay without causing there to be (or
to continue to be) any outstanding Preferred Capital of T-Asia.
For purposes of the foregoing, a distribution shall be deemed to represent a
return of capital except to the extent that, following such distribution, the
aggregate balance in the Members’ Capital Accounts exceeds (i) the aggregate
amount of the Members’ cash and property contributions (including any amount
treated as a contribution by Tremblay under the preceding provisions of this
Section 3.1) over (ii) any prior distribution(s) deemed to be a return of
capital under this sentence. For this purpose, the Members’ Capital Accounts
shall, if the Manager so elects, be determined by closing the Company’s books
and records immediately prior to such distribution.
An example of the foregoing is appended as Exhibit A.
(b)    The Company is authorized to withhold from distributions to a Member, or
with respect to allocations to a Member, and to pay over to a federal, state,
local or foreign government, any amounts required to be so withheld pursuant to
the Code, or any provisions of any other federal, state, local or foreign law.
Any amounts so withheld shall be treated as having been distributed to such
Member pursuant to this Article III for all purposes of this Agreement, and
shall be offset against the amounts otherwise distributable to such Member. In
the event the Company is required to withhold from or in respect of any income
allocated but not currently distributed to Tremblay, the amount so withheld
shall be treated as an interest-free loan from the Company to Tremblay, and
shall be repaid from any and all distributions subsequently to be made to
Tremblay, which the Company shall withhold and apply against the balance of such
loan until such balance is reduced to zero.
(c)    The Company shall have the right to set off, against any amount otherwise
to be distributed to a Member, any amount owed by such Member to the Company
(whether under another provision of this Agreement or otherwise) or to any
affiliate of the Company.
(d)    No distribution shall be declared or made if, after giving it effect, the
Company would not be able to pay its debts as they become due in the usual
course of business or the Company's total assets would be less than the sum of
its total liabilities.
3.2Allocation of the Profits and Losses of the Company.


(a)    After giving effect to the allocations set forth in Section 3.2(b) below,
the items of income, gain, loss and deduction entering into the computation of
Profit or Loss of the Company for each fiscal year of the Company shall be
allocated between the Members in such proportions as will cause the Capital
Account of each Member to equal, as nearly as possible, the amount such Member
would receive if an amount equal to both Members’ Capital Accounts (computed
prior to the allocation of such Profit or Loss), increased by the amount of such
Profit or reduced by the amount of such Loss, were distributed to the Members in
accordance with Section 8.1(a)(4); provided, however, that no Member shall be
allocated any Loss to the extent such allocation would create or increase a
deficit in such Member's Adjusted Capital Account.
(b)    In the event any Member receives any distribution which creates or
increases a deficit (negative balance) in such Member’s Adjusted Capital
Account, items of income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate such deficit as quickly as
possible. This Section 3.2(b), and the proviso of Section 3.2(a), are intended
to comply, and shall be interpreted consistently, with the "alternate test for
economic effect" of Section 1.704-1(b)(ii)(2)(d) of the Regulations.




--------------------------------------------------------------------------------




(c)    For purposes of this Agreement:


(i)"Adjusted Capital Account" means, with respect to any Member, such Member's
Capital Account, reduced by those anticipated distributions described in Section
1.704-l(b)(2)(ii)(d) of the Regulations, and increased by the amount of any
deficit in such Member's Capital Account that such Member is deemed obligated to
restore under Section 1.704-l(b)(2)(ii)(c) of the Regulations.


(ii)"Profit" and "Loss" each means, for each fiscal year of the Company or other
period, the Company's profit or loss for Federal income tax purposes, adjusted
as follows:


(A)    add any tax-exempt income of the Company described in Section
705(a)(1)(B) of the Code;
(B)    subtract any nondeductible expenditures of the Company described in
Section 705(a)(2)(B) of the Code;
(C)    if the value at which any property is carried on the Company’s balance
sheet as computed for book (capital accounting) purposes differs from the
adjusted tax basis of such property (because such property is contributed (or
deemed to have been contributed) to, rather than purchased by, the Company, or
because the value of such property on such books is adjusted pursuant to Section
1.704-1(b)(2)(iv)(f) of the Regulations), then items of income, gain, loss or
deduction attributable to the disposition of such property shall be computed by
reference to its value on such books, and items of depreciation, amortization
and other cost recovery deductions with respect to such property shall be
computed by reference to such value in accordance with Section
1.704‑1(b)(2)(iv)(g) of the Regulations, and
(D)    any preceding provision of this Section 3.2(c)(ii) to the contrary
notwithstanding, disregard any items of income, gain, expense, or loss specially
allocated pursuant to Section 3.2(b) hereof.
(iii)"Regulations" means the permanent and temporary regulations of the U.S.
Department of Treasury under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations) .


(iv)All items set off in quotation marks and not otherwise defined shall have
the meanings ascribed to them in the Regulations.


3.3    Allocations Solely for Tax Purposes. Items of income, gain, deduction,
loss, and credit for federal income tax purposes shall be allocated between the
Members in the same proportions as the corresponding book items are allocated,
but if there is a book/tax difference in the determination of any such items by
reason of a Member’s contribution (or deemed contribution) of property
(including, without limitation, T-Asia’s capital contribution deemed made
pursuant to Section 2.2 hereof) having a value that varies from its adjusted tax
basis, or by reason of any event on account of which assets are marked-to-market
on the Company’s book under the principles of Section 1.704-1(b)(2)(iv)(f) of
the Regulations, then such difference shall be reconciled in accordance with the
principles of Section 704(c) of the Code and the regulations thereunder using
any permissible method selected by the Manager. Allocations pursuant to this
Section 3.3 are solely for tax purposes, and shall not affect the Members’
Capital Accounts.
3.4    No Deficit Capital Account Restoration Requirement. If the Capital
Account of any Member has a deficit balance (after giving effect to all
contributions, distributions, and allocations for all taxable years), such
Member shall not be obligated to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other person or entity for any purpose
whatsoever.
3.5    Liability for Taxes. Each Member acknowledges that such Member is solely
liable for any and all income taxes imposed on such Member by any taxing
jurisdiction on distributions, including distributions in redemption




--------------------------------------------------------------------------------




of such Member’s Membership Interest or upon liquidation of the Company, and
allocations of income to such Member pursuant to this Article III hereof, and
such Member shall not be entitled to any reimbursement or indemnification by the
Company or the other Member on account of the imposition of any such taxes.
ARTICLE IV
BOOKS, RECORDS AND ACCOUNTING


4.1Books and Records. The Company shall maintain complete and accurate books and
records of its business and affairs as required by the Act, and such books and
records shall be kept at Company's principal office. All books and records of
the Company required to be maintained under this Section 4.1, as well as
complete and accurate information regarding the Company’s business, financial
condition and other information regarding the affairs of the Company as is just
and reasonable and any other information described in Section 18-305(a) of the
Act, shall be made available upon reasonable demand by any Member for any
purpose reasonably related to such Member’s interest as a Member, for inspection
and copying at the expense of the Company, and, if such Member so requests,
copies of such information shall be sent to such Member by facsimile
transmission.


4.2Fiscal Year. The Company's fiscal year shall be the calendar year.


4.3Tax Information and Financial Statements. As soon as practicable following
the end of each fiscal year, the Company shall prepare and furnish to the
Members (i) all information relating to the Company that is necessary for the
preparation of the Members' Federal income tax returns for such fiscal year, and
(ii) such financial statements as the Manager shall decide to have prepared.


4.4Bank Accounts. All funds of the Company shall be deposited in such bank
account(s) as shall be determined by the Manager. All withdrawals therefrom
shall be made upon checks signed by any person authorized to do so by the
Manager.


4.5Tax Matters Partner. As used in this Agreement, “Tax Matters Partner” has the
meaning set forth in Section 6231(a)(7) of the Code. T-Asia is hereby designated
as Tax Matters Partner for the Company, with full power and authority to act as
such for the Company and the Members, and all the rights and responsibilities of
that position described in Sections 6222 through 6232 of the Code. The duties of
the Tax Matters Partner shall be limited to those prescribed by the Code and
regulations promulgated thereunder.


ARTCICLE V
ASSIGNMENT OF MEMBERSHIP INTERESTS


5.1General. A Member may not sell, assign, transfer, exchange, mortgage, pledge,
grant, hypothecate, or otherwise dispose of its Membership Interest or any part
or portion thereof without the consent of the Manager. Any attempted disposition
of a Member's Membership Interest, or any part or portion thereof, in violation
of this provision is null and void ab initio, and the Company shall not be
obligated to recognize any such attempted disposition.


5.2Admission of Substitute Members. An assignee of a Member's Membership
Interest shall be admitted as a substitute member and shall be entitled to all
the rights and powers of the assignor (to the extent assigned), provided that
(i) the Manager approves in writing the substitution of the assignee for the
assignor as a member, and (ii) the assignee accepts, adopts, approves and
agrees, in writing, to be bound by all of the terms and provisions of this
Agreement. If admitted, the assignee, as a substitute member, shall have, to the
extent assigned, all of the rights and powers, and shall be subject to all of
the restrictions and liabilities, of the assigning Member. The assignor shall
not thereby be relieved of any of its unperformed obligations to the Company.


5.3Withdrawal. No Member may withdraw from the Company, except in connection
with a permitted assignment of such Member’s Membership Interest and the
admission of such Member’s assignee to the Company in such Member’s place and
stead in accordance with Section 5.2 above; provided, however, that this Section
5.3 is subject to the provisions of Section 5.5 below.




--------------------------------------------------------------------------------






5.4Dissolution, etc. In the event of the death, dissolution, termination,
bankruptcy or insolvency of a Member (such event and such Member being
hereinafter referred to as the "Disabling Event" and "Disabled Member,"
respectively), the Company shall not dissolve, but shall continue. The Disabled
Member's Representative or Successor-in-Interest (each, a "Successor") shall be
admitted as a Member in the place and stead of the Disabled Member, provided
that the Successor agrees in writing to be bound by this Agreement. If the
Successor refuses to agree in writing to be bound by this Agreement, then the
Successor shall not be admitted to the Company, in which case the Membership
Interest of the Disabled Member shall be forfeited, and the Successor shall have
no interest in, or rights with respect to, the Company. The provisions of this
Section 5.4 are subject in all respects to the provisions of Section 5.5 hereof.


5.5    Redemption of Tremblay’s Membership Interest.
(a)    If at any time on or prior to December 31, 2017, Tremblay terminates his
employment with TAM without Good Reason or if Tremblay’s employment with TAM is
terminated by TAM for Good Cause, then the Company shall have the right, but not
the obligation, by delivering written notice to Tremblay, to purchase and redeem
Tremblay’s entire Membership Interest; provided, however, that if Tremblay
terminates his employment with TAM without Good Reason, then the Company’s right
to purchase and redeem Tremblay’s Membership Interest under this Section 5.5(a)
shall be exercisable only after the expiration of six (6) months after the date
of such termination of employment. In the case TAM terminates Tremblay’s
employment for Good Cause after January 1, 2014 and on or prior to December 31,
2017, or Tremblay terminates his employment with TAM without Good Reason after
January 1, 2014 and on or prior to May 31, 2017, then the redemption price for
Tremblay’s entire Membership Interest shall be (w) fifty percent (50%) of the
Liquidation Value (determined pursuant to Section 5.5(c) hereof) of his
Membership Interest plus (x) a membership interest in each entity holding a
Non-Stabilized Asset on the terms and conditions set forth in Section 5.5(e)
hereof (clauses (w) and (x) together, the “Value-Based Redemption Price”), in
each case such payment constituting full payment for Tremblay’s entire
Membership Interest, and in the case Tremblay terminates his employment with TAM
without Good Reason after May 31, 2017, then the redemption price for Tremblay’s
entire Membership Interest shall be (y) one hundred percent (100%) of the
Liquidation Value (determined pursuant to Section 5.5(c) hereof) of his
Membership Interest plus (z) a membership interest in each entity holding a
Non-Stabilized Asset on the terms and conditions set forth in Section 5.5(e)
hereof (clauses (y) and (z) together, the “Full Value Redemption Price”), in
each case such payment constituting full payment for Tremblay’s Membership
Interest. Notwithstanding the foregoing, the cash portion of the Redemption
Price shall be reduced by any amount distributed to Tremblay after the date of
delivery of the notice given to Tremblay pursuant to this Section 5.5(a). The
cash portion of the Redemption Price shall be payable according to the following
schedule: (i) in the case of the Value Based Redemption Price, up to Five
Million US Dollars (US $5,000,000) of the cash portion shall be paid in cash at
the closing, and in the case of the Full Value Redemption Price, up to Ten
Million US Dollars (US $10,000,000) shall be paid in cash at the closing, and
(ii) in either case, any balance of the cash portion shall be paid with interest
at an annual fixed rate equal to the most recent Preferred Return Rate, in three
(3) equal installments on each succeeding anniversary of the closing of the
purchase and redemption of Tremblay’s Membership Interest pursuant to this
Section 5.5(a). The closing of the purchase and redemption pursuant to this
Section 5.5(a) shall take place in accordance with the applicable procedures set
forth in Section 5.5(f) hereof on a business day designated by the Company with
at least seven (7) days’ prior notice to Tremblay, but not later than ninety
(90) days after the delivery of the notice of redemption given pursuant to this
Section 5.5(a) or, if later (and to the extent applicable), the business day
which is (or is nearest to) ten (10) days after the date of the Appraiser’s
determination of the Liquidation Value in accordance with Section 5.5(c) hereof.
(b)    In each of the following situations, namely (A) at any time after
November 30, 2017 if Tremblay is no longer employed by TAM, or (B) if a
Termination Event occurs on or prior to November 30, 2017, at any time after the
expiration of six (6) months after the date on which the Termination Event
occurs, Tremblay (or in the case of his death, his estate) shall have the right
to require the Company, upon ninety (90) days’ written notice, to purchase and
redeem Tremblay’s entire Membership Interest for (x) an amount equal to the
Liquidation Value (determined pursuant to Section 5.5(c) hereof) of his
Membership Interest at such time plus (y) a membership interest in each entity
holding a Non-Stabilized Asset on the terms set forth in Section 5.5(e) hereof,
provided that the cash portion of the redemption price shall be reduced by any
amount distributed to Tremblay after the date of Tremblay’s notice given to the
Company




--------------------------------------------------------------------------------




pursuant to this Section 5.5(b). The cash portion of the redemption price shall
be payable according to the following schedule: (i) up to Ten Million US Dollars
(US $10,000,000) of the cash portion of the redemption price shall be paid in
cash at the closing, and (ii) any balance of the cash portion shall be paid,
with interest at an annual fixed rate equal to the most recent Preferred Return
Rate, in three (3) equal installments on each succeeding anniversary of the
closing of the purchase and redemption of Tremblay’s Membership Interest
pursuant to this Section 5.5(b). The closing of the purchase and redemption of
Tremblay’s Membership Interest pursuant to this Section 5.5(b) shall take place
in accordance with the procedures set forth in Section 5.5(f) hereof on a
business day designated by the Company with at least seven (7) days’ prior
notice to Tremblay but not later than ninety (90) days after the date of
delivery of Tremblay’s notice to the Company or, if later (and to the extent
applicable), the business day which is (or is nearest to) ten (10) days after
the date of the Appraiser’s determination of the Liquidation Value in accordance
with Section 5.5(c) hereof.
(c)    For purposes of this Section 5.5 and Section 5.6 hereof, the liquidation
value (the “Liquidation Value”) shall be such amount as Tremblay would have
received on liquidation of the Company if the Company had liquidated all its
assets, other than its Non-Stabilized Assets, at fair market value (exclusive of
any value attributable to the name “Taubman”), net of the Company’s liabilities,
including any and all applicable taxes and the assumed costs of sale but not
including liabilities, cost, and expenses allocable to the Non-Stabilized
Assets, as of the date of the notice of redemption, and immediately distributed
the proceeds of such liquidation in accordance with Section 8.1(a) hereof. In
the event agreement cannot be reached by the parties as to the Liquidation Value
within forty (40) days after the date of the redemption notice, then the
Liquidation Value shall be determined by an appraiser (the “Appraiser”) mutually
agreed by the Company and Tremblay. Failing agreement on an Appraiser within
thirty (30) days after the expiration of the forty (40) day period, the
Appraiser shall be an individual who is (i) a principal from one of the “Big
Four” accounting firms and (ii) designated by the Secretary General of the
HKIAC. In the event none of the “Big Four” accounting firms is willing to allow
one of its principals to serve as the Appraiser, then the Liquidation Value
shall be determined by the HKIAC. The Appraiser shall act as expert and not as
arbitrator, and his decision as to the Liquidation Value shall, absent manifest
error, be final and conclusive.
(d)    At any time Tremblay is no longer employed by TAM, the Company shall have
the right, but not the obligation, by delivering written notice to Tremblay, to
purchase and redeem Tremblay’s entire Membership Interest on the same terms and
conditions as set forth in Section 5.5(b) hereof; provided, however, that the
Company shall not have the right to exercise such right to purchase and redeem
Tremblay’s Membership Interest during the Lock-Out Period. The redemption price
shall be paid on the same schedule as set forth in Section 5.5(b) hereof, except
that the annual installments shall be paid on the three (3) consecutive
anniversaries of the closing of the purchase and redemption of Tremblay’s
Membership Interest pursuant to this Section 5.5(d). The closing of the purchase
and redemption pursuant to this Section 5.5(d) shall take place in accordance
with the provisions of Section 5.5(f) hereof on a business day designated by the
Company with at least seven (7) days’ prior notice to Tremblay but not later
than ninety (90) days after the date of delivery of the Company’s notice to
Tremblay pursuant to this Section 5.5(d) or, if later (and to the extent
applicable) the business day which is (or nearest to) ten (10) days after the
date of the Appraiser’s determination of the Liquidation Value in accordance
with Section 5.5(c) hereof. In the event the conditions of both Section 5.5(a)
and this Section 5.5(d) are met, the Company shall have the absolute right to
purchase and redeem Tremblay’s Membership Interest pursuant to the provisions of
Section 5.5(a) hereof.
(e)    In the event the Company purchases and redeems Tremblay’s Membership
Interest pursuant to Section 5.5(a), Section 5.5(b) or Section 5.5(d) hereof,
the Company shall distribute to Tremblay a membership interest in each entity
holding a Non-Stabilized Asset. If the purchase and redemption occur pursuant to
Section 5.5(a) after May 31, 2017, or pursuant to Section 5.5(b) or Section
5.5(d) hereof, then, subject to the provisions of Section 5.8(a) hereof each
such membership interest shall have a sharing percentage equal to (w) ten
percent (10%) until such time as the aggregate distributions to Tremblay from
the Company (including the distribution of the Liquidation Value and, if
applicable, the distribution of the Partial Redemption Price pursuant to Section
5.8 hereof) and from each entity holding a Non-Stabilized Asset exceed Thirty
Million US Dollars (US $30,000,000), and (x) after such time, five percent (5%),
and if the right to purchase and redeem arises during calendar year 2016 or on
or prior to May 31, 2017 pursuant to Section 5.5(a) hereof, then, subject to
Section 5.8(a) hereof, each such membership interest shall have a sharing
percentage equal to (y) five percent (5%) until such time as the aggregate
distributions to Tremblay from the Company (including the distribution of the
Liquidation Value and, if applicable, the distribution of the Partial Redemption
Price pursuant to Section 5.8 hereof) and each entity holding a Non-Stabilized
Asset exceed Fifteen Million US Dollars (US




--------------------------------------------------------------------------------




$15,000,000), and after such time (z) two and one-half percent (2.5%) (each such
applicable percentage set forth in this Section 5.5(e) being referred to as a
“Non-Stabilized Percentage”); provided however, that the Non-Stabilized
Percentage shall be subordinate to an aggregate distribution to T-Asia from the
Company and/or each entity holding a Non-Stabilized Asset of an amount equal to
the sum of (x) T-Asia’s Preferred Capital, plus (y) T-Asia’s aggregate direct
and indirect preferred capital (determined in the same manner as the Preferred
Capital but without duplication) in the entities owning the Non-Stabilized
Assets; and provided further that if Tremblay exercises his right pursuant to
Section 5.8 hereof to cause the Company to redeem a portion of his Membership
Interest, the Non-Stabilized Percentage shall be adjusted in the same manner as
Tremblay’s Sharing Percentage. The Company (or its affiliate) shall be the
manager of each entity holding a Non-Stabilized Asset, and Tremblay shall have
neither the obligation nor the right to make any capital contributions or loans
to any entity holding a Non-Stabilized Asset. In the event that the Company’s
interest in a Non-Stabilized Asset is less than one hundred percent (100%), then
Tremblay’s interest in such Non-Stabilized Asset, after an aggregate
distribution of an amount equal to the sum of (x) T-Asia’s Preferred Capital,
plus (y) T-Asia’s aggregate direct and indirect preferred capital (determined in
the same manner as the Preferred Capital but without duplication) in the
entities owning the Non-Stabilized Assets, shall be equal to the product of
T-Asia’s interest in such Non-Stabilized Asset multiplied by the applicable
Non-Stabilized Percentage. In no event shall Tremblay’s Non-Stabilized
Percentage or capital account in any such entity be reduced as a result of the
admission of an additional member to such entity. The agreement governing the
entity holding a Non-Stabilized Asset shall incorporate the provisions of this
Section 5.5(e) and those of Section 5.6 and Section 5.8 hereof, and such other
provisions as the Company deems appropriate.
(f)     At the closing of the purchase and redemption of Tremblay’s Membership
Interest pursuant to Section 5.5(a), Section 5.5(b), or Section 5.5(d) hereof,
the following, to the extent applicable, shall occur:
(i)    The Company shall pay the cash portion of the redemption price to
Tremblay by certified check or wire transfer, and shall deliver to Tremblay a
note, in commercially reasonable form, payable as set forth in Section 5.5(b) or
Section 5.5(d) hereof, as applicable, for the balance of the redemption price.


(ii)    The Company shall transfer, or cause to be transferred, to Tremblay a
membership interest in each entity holding a Non-Stabilized Asset.


(iii)    Tremblay shall execute and deliver to the Company an assignment of his
Membership Interest, free and clear of all liens and encumbrances, and such
other documents, in form and substance satisfactory to the Company, as may be
necessary to assign and transfer his Membership Interest to the Company free and
clear of all liens and encumbrances.
5.6    Redemption of Tremblay’s Interest in Non-Stabilized Assets. The governing
document for each entity owning a Non-Stabilized Asset shall provide that at any
time after a Non-Stabilized Asset becomes Stabilized, provided Tremblay is not
then an officer or director of Taubman Centers, Inc. or any of its affiliates,
the Company shall have the right, but not the obligation, by delivering written
notice to Tremblay, to cause the entity owning the Non-Stabilized Asset to
redeem Tremblay’s entire membership interest in such entity, and Tremblay shall
have the right, but not the obligation, by delivering written notice to the
Company, to require the Company to cause the entity owning the Non-Stabilized
Asset to purchase and redeem Tremblay’s entire membership interest in such
entity. In either case, the redemption price for Tremblay’s entire membership
interest in such entity shall be an amount determined using the same methodology
as set forth in Section 5.5(c) hereof for determining the Liquidation Value of
the Company, provided that the redemption price shall be reduced by any amount
distributed to Tremblay by such entity or any other entity owning a
Non-Stabilized Asset after the date of delivery of either notice of redemption,
such reduction to be applied first to the cash portion of the redemption price.
The redemption price for Tremblay’s membership interest shall be paid in
accordance with the following schedule: (i) cash shall be paid at closing in an
amount equal to the difference between (x) Ten Million US Dollars (US
$10,000,000), except that in the case that Tremblay acquired his interest in
such entity as a result of a purchase and redemption pursuant to Section 5.5(a)
hereof, Five Million US Dollars (US $5,000,000) shall be substituted for Ten
Million US Dollars (US $10,000,000) in this sub-clause (x), and (y) the
aggregate payments made to Tremblay pursuant to this clause (i) in redemption of
his membership interests in entities holding Non-Stabilized Assets, and (ii) the
balance shall be paid, with interest at an annual fixed rate equal to the most
recent Preferred Return Rate, in three (3) equal installments on each succeeding
anniversary of the date of the closing




--------------------------------------------------------------------------------




of the purchase and redemption of Tremblay’s membership interest pursuant to
this Section 5.6. The closing of the purchase and redemption of Tremblay’s
membership interest in such entity shall take place in accordance with the
applicable procedures set forth in Section 5.5(f) hereof on a business day
designated by the Company with at least seven (7) days’ prior notice to
Tremblay, but not later than ninety (90) days after the date of delivery of the
Company’s notice to Tremblay pursuant to this Section 5.6 or delivery of
Tremblay’s notice to the Company pursuant to this Section 5.6, as the case may
be, or, in each case if later (and to the extent applicable), the business day
which is ten (10) days after the Appraiser’s determination of the value of
Tremblay’s interest in such entity.
5.7    Cooperation. Notwithstanding the provisions of Section 5.5, Section 5.6,
and Section 5.8 hereof, the Members agree to work together in good faith to
implement the provisions of such sections and any transactions contemplated
thereby in a manner that does not alter the economic arrangement among the
Members and the Company, but that is tax efficient for the Members and the
Company, taking into account the various jurisdictions that have taxing
authority over the Members, the Company, and the Company’s subsidiaries (current
and to-be-formed).
5.8
Right of Tremblay to Cause the Redemption of a Portion of His Membership
Interest.



(a)    Provided that Tremblay is employed by TAM on April 1, 2016, then during
the period commencing on April 1, 2016 and ending on April 30, 2016, Tremblay
shall have the right to cause the Company to purchase up to forty percent (40%)
of his Membership Interest by delivering to the Company a written notice which
shall set forth the portion of Tremblay’s Membership Interest to be redeemed
(the “Redeemed Interest”). The redemption price (the “Partial Redemption Price”)
for the Redeemed Interest shall be determined based on the Full Liquidation
Value of one hundred percent (100%) of Tremblay’s Membership Interest determined
as of October 31, 2016, and by multiplying the Full Liquidation Value by the
percentage (the “Redemption Percentage”) of Tremblay’s Membership Interest to be
redeemed. For purposes of this Section 5.8, “Full Liquidation Value” means the
Liquidation Value as determined using the methodology set forth in Section
5.5(c) hereof, but the Liquidation Value shall be adjusted by including the
value of the Non-Stabilized Assets and the liabilities, cost and expenses
allocable to the Non-Stabilized Assets, all of which shall be determined by the
agreement of the parties or by an Appraiser. The closing of such purchase shall
occur in accordance with the provisions of Section 5.8(b) hereof on a business
day during December, 2016 selected by the Company with at least seven (7) days’
prior written notice to Tremblay. In the event the Company redeems the Redeemed
Interest pursuant to this Section 5.8(a), the governing document for each entity
owning a Non-Stabilized Asset shall provide for Tremblay’s Non-Stabilized
Percentage as set forth in Section 5.5(e) hereof to be reduced by the Redemption
Percentage.


(b)    The Partial Redemption Price shall be a cash redemption price and shall
be paid in full at closing by certified check or wire transfer. The closing of
the redemption provided for in Section 5.8(a) shall take place at the principal
office of the Company on or before December 31, 2016, or at such other location
as Tremblay and the Company shall agree upon. At the closing, Tremblay shall
transfer to the Company the Redeemed Interest free and clear of all liens,
security interests, and claims of others and shall deliver to the Company such
instruments of transfer with respect to the Redeemed Interest and such evidence
of authority, execution and delivery and the absence of any liens, security
interests or claims of others as to the Redeemed Interest as the Company shall
reasonably request.


5.9    Admission of Additional Members. In the event the Manager desires to
admit one or more persons as members in the Company from time to time, the
Manager shall be authorized to do so, provided that in no event shall Tremblay’s
Sharing Percentage or Capital Account be reduced as a result of such admission.
ARTICLE VI
MANAGEMENT; NON-COMPETITION


6.1Management of Business.


(a)    The business and affairs of the Company shall be managed exclusively by a
manager (the “Manager”). T-Asia shall be the Manager until T-Asia’s resignation
or removal, whereupon the Members, acting by Majority Vote, shall select a
replacement Manager. The Manager may resign as such at any time. The Manager
shall not be subject




--------------------------------------------------------------------------------




to removal, except by Majority Vote of the Members. Neither the resignation nor
removal of a Manager who or which is also a Member shall affect the Membership
Interest of such Member.
(b)    The Manager is authorized and empowered to act for and manage the Company
to the fullest extent permitted by law. The Manager may, without the consent of
any Member or other person, bind the Company in any manner whatsoever. Without
limiting the foregoing, the Manager shall have the power, on behalf of the
Company, to: (i) acquire any property or asset that the Manager deems necessary
or appropriate to conduct the business or promote the purpose of the Company;
(ii) hold, manage, maintain, mortgage, grant a security interest in, pledge,
lease, exchange, sell, convey, or otherwise dispose, encumber, or deal with any
such property or asset; (iii) open one or more depository accounts and make
deposits into and checks and withdrawals against such accounts; (iv) borrow
money and incur liabilities and other obligations; (v) enter into any and all
agreements and execute any and all contracts, documents and instruments; (vi)
engage employees and agents, define their respective duties, and establish their
compensation or remuneration; (vii) obtain insurance covering the business and
affairs of the Company and its property and the lives and well being of its
employees and agents; (viii) commence, prosecute, or defend any proceeding in
the Company’s name; and (ix) participate with others in partnerships or joint
ventures. Without the consent of all of the Members, however, the Manager shall
not cause or permit the transfer of any significant asset of the Company or any
subsidiary of the Company to any Member or affiliate of a Member at less than
the fair market value of such asset; provided that this sentence shall not limit
transfers of assets to companies in which neither a Member nor any affiliate of
a Member has an interest other than indirectly through (by reason of the
ownership of an interest in) the Company (and, without limitation, transfers of
assets at less than fair value among wholly-owned subsidiaries of the Company
shall not be in any way restricted).
(c)    No person dealing with the Company shall be required to investigate or
inquire into the Manager’s authority to execute agreements, instruments, or
documents, or to take actions, on behalf of the Company, and any person dealing
with the Company shall be entitled to rely upon any agreement, instrument or
document executed, and any action taken, by the Manager on behalf of the
Company, and the Company shall be bound thereby.
(d)     All contracts of the Company, leases, promissory notes, deeds of trust,
mortgages, and other evidences of indebtedness of the Company, and other Company
instruments or documents, need be executed, signed, or endorsed only by the
Manager or that person or those persons (who need not be Members) designated in
writing by the Manager, and such designated person's(s') signature(s) shall be
sufficient to bind the Company and its properties.
6.2Limitations on Members.


(a)    Except as otherwise expressly set forth herein, or as provided by any
non-waivable provision of the Act, the Members, as such, shall have no authority
to act for the Company, or to vote upon, consent to or otherwise approve any
Company transaction, act or event. Without limiting the foregoing, no Member, as
such, shall have (i) any power to sign or act on behalf of the Company in any
manner whatsoever or (ii) any voice or participation in the management of the
Company’s business, except as otherwise expressly set forth herein, or as
provided by any non-waivable provision of the Act.
(b)    No consent or approval of any Member to any action of the Manager for or
on behalf of the Company shall be required except to the extent that any other
provision of this Agreement or non-waivable provision of the Act may expressly
provide otherwise and, as to any such action as to which the consent or approval
of the Members may be expressly required by any other provision of this
Agreement or non-waivable provision of the Act, the consent or approval of the
Members acting by Majority Vote shall be both necessary and sufficient, except
as the Act may otherwise provide.
6.3Compensation of Manager and its Affiliates.


(a)    The Manager shall not be compensated for serving as the Manager. The
Manager shall, however, be reimbursed by the Company for all out-of-pocket costs
and expenses incurred by the Manager on the Company’s behalf.




--------------------------------------------------------------------------------






(b)    The Manager may engage one or more of its affiliates to perform services
for the Company and its affiliates, provided that the fees paid to any such
affiliate of the Manager are arm’s-length fees that meet the U.S. transfer
pricing rules and the transfer pricing rules of each local jurisdiction in which
such services are provided.
(c)    One or more affiliates of the Manager may lend funds to the Company or to
affiliates of the Company on such terms as the Manager and such lending
affiliate may determine, provided that the interest rate charged on any such
loan meets U.S. transfer pricing rules and the transfer pricing rules of the
local jurisdiction of the borrowing affiliate.    
6.4Duties; Liability. The Manager shall not be required to devote the Manager’s
(and no employee of the Manager shall be required to devote his or her) full
time to the Company's affairs. The Manager shall have a duty of due care, but
shall not be liable to the Company or to any of the Members by reason of any act
performed for or on behalf of the Company or in furtherance of the Company's
business, except that this provision does not eliminate or limit the liability
of the Manager to the extent such elimination or limitation is not permitted by
the Act.


6.5Indemnification. The Company shall, to the fullest extent authorized or
permitted by the Act, (i) indemnify any person, and such person’s successors and
legal representatives, if and insofar as such person was, is, or is threatened
to be made, a party to any threatened, pending or completed action, suit or
proceeding (whether civil, criminal, administrative or investigative) by reason
of the fact that such person is or was a Manager or Member of the Company, or is
or was serving at the request of the Company as a manager, director, officer,
employee or agent of another company, partnership, joint venture, trust,
employee benefit plan or other enterprise, whether or not for profit, or by
reason of anything done by such person in such capacity (collectively, the
“Covered Matters”); and (ii) pay or reimburse the reasonable expenses incurred
by such person and such person’s successors and legal representatives in
connection with any Covered Matter in advance of final disposition of such
Covered Matter. The Company may provide such other indemnification to managers,
officers, employees and agents by insurance, contract or otherwise as is
permitted by law and authorized by the Manager.


6.6    Limitation on Members’ Duties. Each Member may cast such Member’s vote on
any matter, and give or withhold such Member’s consent to or approval of any
action or proposed action, in any manner deemed by such Member to be in such
Member’s own best interest, and no Member shall have any duty to the Company or
any other Member except for a duty of fair dealing.
6.7    Non-Competition. Tremblay agrees that for so long as he is a Member of
the Company and for a period of one (1) year thereafter, he shall not in any
manner, directly or indirectly, through any Related Entity or otherwise, engage
or be engaged, or assist any other person, firm, corporation, enterprise or
business in engaging or being engaged, in the Line of Business in the Territory
unless previously approved in writing by the Manager.
6.8    Non-Solicitation. Tremblay agrees that for so long as he is a Member of
the Company and for a period of one (1) year thereafter, he will not, directly
or indirectly, disrupt damage, impair, or interfere with the business of the
Company or any affiliate thereof by hiring, or allowing any Related Entity to
hire, any employee of the Company or any employee of an affiliate of the Company
or by soliciting, influencing, encouraging, or recruiting any employee of the
Company or any employee of an affiliate of the Company to work for Tremblay or a
Related Entity.
6.9    Conflicts of Interest.    Without limiting the foregoing, without the
prior express written authorization of the Manager, Tremblay shall not, directly
or indirectly, for so long as he is a Member of the Company and for one (1) year
thereafter, engage in any activity (a "Conflict of Interest") competitive with
or adverse to the business of Company or its affiliates, whether alone, as a
partner, or as an officer, director, employee or investor of or in any other
entity. Notwithstanding anything to the contrary in the preceding sentence, it
is expressly understood and agreed that:






--------------------------------------------------------------------------------




(a)Ownership by Tremblay of less than five percent (5%) in the aggregate of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a securities exchange or publicly traded in the
over-the-counter market shall not be deemed to constitute a Conflict of
Interest.


(b)It shall not be a Conflict of Interest for Tremblay to serve in any capacity
with any civic, educational, or charitable organization.


6.10    Confidentiality. Tremblay acknowledges that, while he is a Member of the
Company, he will become familiar with trade secrets and other non-public,
confidential, and/or proprietary information concerning the business (including
but not limited to its services, practices, policies or employees of affiliates
of the Company (collectively, the “Confidential Information”). Tremblay promises
never to make use of, disclose, or divulge any Confidential Information,
directly or indirectly, except to the extent such use or disclosure is (i)
necessary to the performance of this Agreement and in furtherance of the
Company's best interests, (ii) lawfully and publicly obtainable from other
sources through no fault or breach of Tremblay, or (iii) authorized in writing
by the Company. All records, files, documents, drawings, specifications,
software, computerized data and information on any medium, equipment, and
similar items or materials containing Confidential Information or otherwise
relating to the business of the Company or its affiliates, including without
limitation all records relating to tenants of properties owned directly or
indirectly by the Company (collectively, “Company Materials”), whether prepared
by Tremblay or otherwise coming into Tremblay's possession, shall remain the
exclusive property of the Company or such affiliates. At such time as Tremblay
is no longer a Member of the Company, Tremblay agrees to promptly deliver to the
Company all Company Materials in his possession or under his control. The
provisions of this Section 6.10 shall survive Tremblay’s membership in the
Company, the termination of this Agreement, and the dissolution and liquidation
of the Company. Tremblay promises that if he ever becomes legally compelled (for
example, by court order or subpoena) to disclose any Confidential Information or
Company Materials, he will notify the Company as soon as possible after learning
of the requested disclosure and, prior to disclosing any such information or
materials, cooperate fully with the Company in its pursuit of a protective order
or other lawful efforts to resist disclosure.


ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS
7.1    Each party hereto represents to the other as follows:
(a)    Such party has the authorization, power, and right to execute, deliver,
and fully perform its obligations hereunder in accordance with the terms hereof.
(b)    This Agreement does not require any authorization, consent, approval,
exemption, or other action by any other party that has not been obtained and
does not conflict with or result in the breach of the terms, conditions or
provisions of, constitute a default under, or result in a violation of any
agreement, instrument, order, judgment or decree to which such party is subject.
7.2    T-Asia and the Company represent to Tremblay that, as of the date of this
Agreement:
(i)    the Company is the owner, beneficially and of record, of the entire
issued and outstanding capital stock of Taubman Asia Investment Limited, a
Cayman Islands company ("Taubman Asia"), and Taubman China Holdings One LLC, a
Delaware limited liability company,
(ii)    T-Asia has provided Tremblay with a complete and accurate chart of
Taubman Asia's direct and indirect subsidiaries and the equity holdings therein,
(iii)    Taubman Asia is the owner, beneficially and of record, of the entire
issued and outstanding capital stock of The Taubman Company Asia Limited, a
Cayman Islands company (“Taubman Company Asia”),




--------------------------------------------------------------------------------




(iv)    Taubman Company Asia is the owner, beneficially and of record, of the
entire issued and outstanding capital stock of Taubman Asia Management Limited,
a Cayman Islands company(“TAM”), and
(v)    except as set forth in the foregoing, and except for the subsidiaries
under Taubman China Holdings One LLC, the Company does not directly or
indirectly hold any share, capital stock, partnership, membership or similar
interest in any entity.
Tremblay acknowledges that the Manager may, at any time and from time to time
after the date of this Agreement, effect changes to the foregoing without prior
notice to or any approval of Tremblay.
7.3    TRG, T-Asia, and the Company covenant to Tremblay that for so long as
Tremblay is a Member, TRG and T-Asia shall conduct their business in the
Territory solely through the Company, and the Company shall conduct its business
in the Territory itself or through its direct and indirect subsidiaries, except
that (i) to the extent the Company acquires, directly or indirectly, an interest
in a Line of Business that is conducted both within and without the Territory,
T-Asia and the Company shall enter into good faith discussions with Tremblay as
to the appropriate participation Tremblay should be provided in such Line of
Business, and (ii) to the extent TRG or T-Asia determines to conduct a Line of
Business in the Territory through an entity other than the Company or the
Company’s direct or indirect subsidiaries, then TRG shall offer Tremblay the
right to participate in such other entity on terms and conditions that are
substantially equivalent to those set forth in this Agreement.
ARTICLE VIII
DISSOLUTION AND WINDING UP;
CONTINUATION OF BUSINESS
8.1    Winding Up and Liquidation of the Company.
(a)    Upon the dissolution of the Company, the Manager shall proceed to wind up
the affairs and liquidate the property and assets of the Company, and shall
apply and distribute the proceeds of such liquidation in the following priority:
(1)    to the expenses of liquidation;


(2)    to the payment of all debts and liabilities of the Company, including,
without limitation, debts and obligations to the Members;


(3)    to the establishment of such reserves as the Manager deems necessary or
advisable to provide for any contingent or unforeseen liabilities or obligations
of the Company, provided, however, that after the expiration of such period of
time as the Manager deems appropriate, the balance of such reserves remaining
after payment of such contingencies shall be distributed in the manner
hereinafter set forth; and


(4)    the balance of such proceeds shall be distributed as follows: (i) first,
to T-Asia, to the extent of T-Asia’s Preferred Capital, and (ii) any remaining
proceeds shall be distributed to the Members, pro rata, based on their Sharing
Percentages (taking into account the reduction in Tremblay’s Sharing Percentage
from ten (10%) to five (5%) (or such other percentage determined pursuant to the
provisions of Section 5.8(a) hereof) once distributions to him (including any
made under this Section 8.1(a)(4) and, if applicable, the distribution of the
Partial Redemption Price pursuant to Section 5.8 hereof) exceed Thirty Million
US Dollars (US $30,000,000).


(b)    A reasonable time shall be allowed for the orderly liquidation of the
property and assets of the Company and the payment of the debts and liabilities
of the Company in order to minimize the normal losses attendant upon a
liquidation.
(c)Anything contained in this Section 8.1 to the contrary notwithstanding, if
the Manager shall determine that a complete liquidation of all the property and
assets of the Company would involve substantial losses or be




--------------------------------------------------------------------------------




impractical or ill-advised under the circumstances, the Manager shall liquidate
that portion of the assets of the Company sufficient to pay the expenses of
liquidation and the debts and liabilities of the Company (excluding the debts
and liabilities of the Company to the extent that they are adequately secured by
mortgages on or security interests in the assets of the Company), and the
remaining property and assets shall be distributed to the Members as
tenants-in-common or partitioned in accordance with applicable statutes or
distributed in such other reasonable manner as shall be determined by the
Manager. If any assets are distributed in kind, such assets shall be distributed
in a manner which is consistent with the order of priority set forth in Section
8.1 hereof.


8.2    Certificate of Dissolution. After the affairs of the Company have been
wound up and the Company terminated, a certificate of dissolution shall be
executed and filed in the office of the Delaware Secretary of State.
ARTICLE IX
MISCELLANEOUS PROVISIONS
9.1    Notices. Any notice or other communication required or permitted to be
delivered to any party under or in connection with this Agreement shall be shall
be in writing and sent to such party at the address indicated in the Preamble to
this Agreement. Each such notice or other communication shall be effective and
deemed delivered (i) if delivered personally to the party to whom the same is
directed, then when actually delivered, (ii) if sent by certified mail, return
receipt requested, postage and charges prepaid, addressed to the party to whom
the same is directed, then upon the date of acceptance or refusal to accept as
indicated by the return receipt, or (iii) if sent by facsimile transmission,
then when transmitted to the following number (as the same may be changed
pursuant to this Section 9.1) and an appropriate confirmation of transmission is
received:
If to T-Asia, to:        Taubman Asia Management II LLC
c/o The Taubman Company LLC
200 East Long Lake Road
P.O. Box 200
Bloomfield Hills, MI 48303-0200     
Facsimile: +1-248-258-7601
Attention: President


With a copy to:        The Taubman Company LLC
200 East Long Lake Road
P. O. Box 200
Bloomfield Hills, MI 48303-0200
Facsimile: +1-248-258-7586
Attention: General Counsel


If to Tremblay, to:    Mr. René Tremblay
129 Repulse Bay Road
    Tower Two
    Floor 20
Hong Kong
Facsimile: 852-2873-2218

With a copy to:        Peloquin Kattan s.e.n.c.
1, Westmount Square, 20th Floor
Westmount (Québec)
Canada
H3Z 2P9
Facsimile: +1-514-937-2971
Attention: Claude Péloquin






--------------------------------------------------------------------------------




Any Member may change its address for purposes of this Agreement by giving the
other Members notice of such change in the manner hereinabove provided for the
giving of notices.
9.2    Article and Section Headings. The headings in this Agreement are inserted
for convenience and identification only, and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
of the provisions hereof.
9.3    Construction. Whenever the singular number is used herein, the same shall
include the plural, and any one gender (including the neuter) shall include the
others. If any language is stricken or deleted from this Agreement, such
language shall be deemed never to have appeared herein and no other implication
shall be drawn therefrom.
9.4    Severability. If any provision hereof shall be judicially determined to
be illegal, or if the application thereof to any person or in any circumstance
shall, to any extent, be judicially determined to be invalid or unenforceable,
the remainder of this Agreement, or the application of such provision to persons
or in circumstances other than those to which it has been judicially determined
to be invalid or unenforceable, shall not be affected thereby, and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
9.5    Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Delaware applicable to contracts made and
performed in such jurisdiction and without regard to choice of law principles,
to the extent permitted by law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, for all purposes, constitute an original and
all of which, taken together, shall constitute one and the same Agreement.
9.7    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof. All prior agreements
between the parties hereto with respect to the subject matter hereof, whether
written or oral, are merged herein and shall be of no force or effect.
9.8    Amendments. This Agreement may be amended or modified with the express
written consent of all of the Members, provided, however, that no Member shall
unreasonably withhold or delay his written consent to any such amendment or
modification proposed by Members acting by Majority Vote if such amendment or
modification neither enlarges the obligations, nor reduces the rights, of such
Member in a material way.
9.9    Benefits Limited to Members. Except as otherwise provided in this
Agreement, nothing in this Agreement is intended to confer, and nothing in this
Agreement shall confer, any rights or benefits of any kind on any person who is
not a Member.
9.10    Successors and Assigns. Subject to the restrictions on transferability
contained herein, this Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the respective parties hereto.
9.11    Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right. A waiver by a Member of any breach or
default by the other Member under this Agreement shall be effective only if in
writing and signed by the Member against whom enforcement of the waiver is
sought.
9.12    Choice of Venue. Any dispute, controversy or claim arising out of or in
respect of this Agreement (or its validity, interpretation, or enforcement, or
alleging breach thereof) shall be submitted to, adjudicated by, and subject to
the exclusive jurisdiction of the state or federal courts in the City of New
York, County of New York, and both Members hereby consent to such venues as the
exclusive forums for resolution of the aforementioned disputes, submit to the
personal jurisdiction of said courts to hear such disputes, and waive all
objections to such courts hearing and adjudicating such disputes.




--------------------------------------------------------------------------------




9.13    Representation By Counsel; Interpretation. T-Asia and Tremblay each
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the matters contemplated by this Agreement. 
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.  The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.


ARTICLE X
DEFINITIONS
The terms set forth below shall have the following meanings when used in this
Agreement:


"Act" has the meaning specified in Recital A to this Agreement.


"Adjusted Capital Account" has the meaning specified in Section 3.2(c)(i)
hereof.


"Agreement" has the meaning specified in the Preamble to this Agreement.


“Applicable Gross-Up Fraction” means, at any time, a fraction, the numerator of
which is one (1) minus Tremblay’s Sharing Percentage at such time, and the
denominator of which is Tremblay’s Sharing Percentage at such time.
 
“Appraiser” has the meaning specified in Section 5.5(c) hereof.


"Capital Account" has the meaning specified in Section 2.2 hereof.


"Certificate" has the meaning specified in Recital A to this Agreement.


“Code" means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provision of succeeding law).


“Commercial Projects” has the meaning specified in Section 1.3 hereof.


"Company" has the meaning specified in the Preamble to this Agreement.


“Company Materials” has the meaning specified in Section 6.10 hereof.


“Confidential Information” has the meaning specified in Section 6.10 hereof.


“Conflict of Interest” has the meaning specified in Section 6.9 hereof.


“Covered Matters” has the meaning specified in Section 6.5 hereof.


“Disability” is as described as a reason for termination of employment in
Section 4.1(a) of the Employment Agreement.


"Disabled Member" and "Disabling Event" have the respective meanings specified
in Section 5.4 hereof.


“Employment Agreement” means that certain Employment Agreement between Taubman
Asia Management Limited and René Tremblay of even date herewith.


“First Amended and Restated Agreement” has the meaning specified in Recital B to
this Agreement.


“Full Liquidation Value” has the meaning specified in Section 5.8(a) hereof.


“Full Value Redemption Price” has the meaning specified in Section 5.5(a)
hereof.




--------------------------------------------------------------------------------






“Good Cause” is defined in the Employment Agreement as “good cause.”


“Good Reason” is defined in the Employment Agreement as “good reason.”


“HKIAC” means the Hong Kong International Arbitration Centre.


“Line of Business” means investment in commercial properties and/or the
development, operation, or management of such properties.


“Liquidation Value” has the meaning specified in Section 5.5(c) hereof.


“Lock-Out Period” means the period that begins on June 1, 2017 and ends on
November 30, 2017.


“Majority Vote” of the Members means the vote of those Members whose interests
in the Company exceed fifty percent (50%) of all Members’ interests in the
Company, treating, for this purpose, Tremblay’s interest at any time as equal to
his Sharing Percentage at such time, and T-Asia’s interest at any time as equal
to one hundred percent (100%) minus Tremblay’s Sharing Percentage at such time.


“Manager” has the meaning specified in Section 6.1(a) hereof.


"Member" means each of T-Asia and Tremblay, and any other person who hereafter
may be admitted to the Company as a member, each for so long as it or he is a
member of the Company.


"Membership Interest" shall mean all of the right, title, and interest of a
Member (in his or its capacity as a member of the Company within the meaning of
the Act) in and to the Company.


“Non-Stabilized Asset” means a Commercial Project that has been approved by the
Board of Directors of Taubman Centers, Inc., but which is not yet Stabilized;
provided, however, solely for the purpose of Section 5.5(d) hereof, if the
Company exercises its right to purchase and redeem Tremblay’s Membership
Interest on or prior to December 31, 2017, the term “Non-Stabilized Asset” shall
also include any Commercial Project that the Company has identified and is
actively evaluating at the time of Tremblay’s termination of employment with TAM
provided that the Board of Directors of Taubman Centers, Inc. approves such
Commercial Project on or prior to the expiration of twelve (12) months after the
date of Tremblay’s termination of employment with TAM.


“Non-Stabilized Percentage” has the meaning specified in Section 5.5(e) hereof.


“Original Agreement” has the meaning specified in Recital A to this Agreement.


“Partial Redemption Price” has the meaning specified in Section 5.8(a) hereof.
        
“Preferred Capital” means the capital contributions of T-Asia after the date of
this Agreement other than capital contributions made to permit the redemption of
the Redeemed Interest pursuant to Section 5.8 hereof (the “Redemption
Contribution”), adjusted as follows:


(1)    any additional contribution of cash other than a Redemption Contribution
by T-Asia to the capital of the Company after the date of this Agreement will
increase the Preferred Capital;


(2)    any distribution of cash to T-Asia from the Company as a return of
capital under Section 3.1(a)(ii) will reduce the Preferred Capital;






--------------------------------------------------------------------------------




(3)    any cash that Tremblay actually contributes, or is deemed to have
contributed under Section 3.1(a)(i) (relating to distributions of profit), to
the Company will reduce the Preferred Capital by the product of (A) the amount
of such cash and (B) the Applicable Gross-Up Fraction at the time of such
contribution;


(4)    any cash that is distributed to Tremblay under Section 3.1(a)(ii)
(relating to distributions of capital) will increase the Preferred Capital by
the product of (A) the amount of such cash and (B) the Applicable Gross-Up
Fraction at the time of such distribution, except that if Tremblay’s Membership
Interest has been redeemed pursuant to Section 5.5(a), Section 5.5(b) or Section
5.5(d) hereof, in determining the Applicable Gross-Up Percentage, Tremblay’s
then Non-Stabilized Percentage shall be substituted for Tremblay’s Sharing
Percentage; and


(5)    there shall be added to the Preferred Capital, on the last day of each
quarter of each year and on any other date on which (x) any adjustment to the
Preferred Capital is made under any of the foregoing clauses (1) through (4), or
(y) the determination of the Preferred Capital is relevant, a preferred return
determined in the same manner as interest at the Preferred Return Rate from the
date of the most-recent prior adjustment to the Preferred Capital under this
clause (5).


In no event shall T-Asia’s Preferred Capital be reduced below zero.


“Preferred Return Rate” means a rate equal to TRG’s blended cost of funds from
time to time, compounded quarterly, but in no event less than five percent (5%)
nor greater than ten percent (10%) per annum.


"Profit" and "Loss" each has the meaning specified in Section 3.2(c)(ii) hereof.


“Redeemed Interest” has the meaning specified in Section 5.8(a) hereof.


“Redemption Contribution” has the meaning specified in the definition of
“Preferred Capital”.


“Redemption Percentage” has the meaning specified in Section 5.8(a) hereof.


“Redemption Price” means the Value-Based Redemption Price or the Full Value
Redemption Price, as applicable.


"Regulations" has the meaning specified in Section 3.2(c)(iii) hereof.


“Related Entity” means any person, firm, corporation, enterprise, or
partnership, other than the Company, in which Tremblay holds any interest or in
respect of which Tremblay serves as an officer, director, shareholder, investor,
or employee or serves as an advisor or consultant, or in relation to which
Tremblay is otherwise affiliated.


“Remaining Percentage Interest” means the difference between ten percent (10%)
and the Redemption Percentage.


“Representative” means, with respect to a Disabled Member, (A) the personal
representative(s), executor(s), or administrator(s) of the estate of a deceased
Member, and (B) the committee or other legal representative(s) of the estate of
an insane, incompetent, or bankrupt Member.


“Second Amended and Restated Agreement” has the meaning specified in Recital C
to this Agreement.


"Sharing Percentage" means, with respect to Tremblay, (i) ten percent (10%)
until such time as the aggregate distributions to Tremblay (including, if
applicable, the distribution of the Partial Redemption Price pursuant to Section
5.8 hereof and distributions in or upon liquidation of the Company) exceed
Thirty Million US Dollars (US $30,000,000) and (ii) five percent (5%)
thereafter, and means, with respect to T-Asia, one hundred percent (100%) less
the Sharing Percentage of Tremblay; provided, however, if Tremblay exercises his
right to cause the Company to redeem the Redeemed Interest pursuant to Section
5.8 hereof, then after the closing of such redemption, “Sharing Percentage”
shall mean with respect to Tremblay, (i) the Remaining Percentage Interest until
the aggregate distributions to Tremblay (including, if applicable, the
distribution of the Partial Redemption Price pursuant to Section 5.8 hereof and
distributions




--------------------------------------------------------------------------------




in or upon liquidation of the Company) exceed Thirty Million US Dollars (US
$30,000,000) and (ii) thereafter, fifty percent (50%) of the Remaining
Percentage Interest.


“Stabilized” means that at least seventy-five percent (75%) of the gross
leasable area of a Commercial Project has been open for business to the public
for a period of at least three (3) years.


"Successor" has the meaning specified in Section 5.4 hereof.


“Successor-in-Interest” means, with respect to a Disabled Member, the legal
representative(s) or successor(s) of a corporation, partnership or other
business organization, or trust or other entity which is dissolved (without
timely reconstitution or continuation) or terminated or whose legal existence
has ceased.


“T-Asia” has the meaning specified in the Preamble to this Agreement.


“TAM” has the meaning specified in Section 7.2(iv) hereof.


“Taubman Asia” has the meaning specified in Section 7.2(i) hereof.


“Taubman Company Asia” has the meaning specified in Section 7.2(iii) hereof.


"Tax Matters Partner" has the meaning specified in Section 4.5 hereof.


“Termination Event” means each of (i) the termination of Tremblay’s employment
with TAM by Tremblay for Good Reason, (ii) the termination of Tremblay’s
employment with TAM by TAM without Good Cause, (iii) the termination of
Tremblay’s employment with TAM as a result of a Disability, and (iv) the
termination of Tremblay’s employment with TAM as a result of Tremblay’s death.


“Territory” means, for so long as Tremblay is a Member of the Company, the
People’s Republic of China, the Hong Kong Special Administrative Region, the
Macau Special Administrative Region, the Republic of China, the Republic of
Korea, Japan, Singapore, Malaysia, Indonesia, Thailand, Cambodia, Vietnam,
Australia and India, and once Tremblay is no longer a Member of the Company only
those of the foregoing jurisdictions in which the Company is actively conducting
a Line of Business or actively evaluating or pursuing a potential Line of
Business at such time as Tremblay ceases to be a Member of the Company.


“Third Amended and Restated Agreement” has the meaning specified in Recital D to
this Agreement.


“Tremblay” has the meaning specified in the Preamble to this Agreement.


"TRG" has the meaning specified in Recital A to this Agreement.


“Value-Based Redemption Price” has the meaning specified in Section 5.5(a)
hereof.
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto make and execute this Agreement as of the
date first-above written.
 
 
TAUBMAN ASIA MANAGEMENT II     
 
 
LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
 
/s/ Robert Taubman
 
 
 
 
 
 
 
Its:
 
Authorized Signatory
 
 
 
 
 
 
 
/s/ René Tremblay
 
 
RENÉ TREMBLAY
 
 
 
 
 
 
 
TAUBMAN PROPERTIES ASIA LLC, a
 
 
Delaware limited liability company

 
 
 
 
 
 
 
By:
 
/s/ Chris Heaphy
 
 
 
 
 
 
 
Its:
 
Authorized Signatory

                                                        


Solely for the purpose of Section 7.3 hereof:


THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
 
By:
 
/s/ Chris Heaphy
 
 
 
 
 
Its:
 
Authorized Signatory
 
 
 
 
 





































--------------------------------------------------------------------------------




EXHIBIT A
Year One:


Assume that, on the first day of a year, T-Asia contributes $20 million, and
Tremblay contributes $20,000, to the capital of the Company. Tremblay’s Sharing
Percentage at the time is 10% and T-Asia’s is 90%. The Preferred Capital of
T-Asia is therefore $20 million minus ($20,000 x .9/.1), or $19,820,000.


During the year, the Company realizes no net income or loss. The Company
borrows, however, $5 million and distributes the proceeds on the last day of the
year. Because such distribution will reduce the aggregate amount of the Members’
Capital Accounts below the aggregate amount of their capital contributions, such
distribution is a return of capital. As such, the distribution is to be made 90%
(or $4,500,000) to T-Asia and 10% (or $500,000) to Tremblay; however, of
Tremblay’s $500,000, only 15%, or $75,000 is to be distributed, while the
balance, or $425,000, is to be retained by the Company (assuming that Tremblay
does not elect to have the Company retain a larger share). Accordingly, $75,000
is distributed to Tremblay, and $4,500,000 is distributed to T-Asia.


T-Asia’s Preferred Capital is reduced to $17,580,600, which is $19,820,000 minus
$4,500,000 plus ($75,000 x .9/.1) plus ($19,820,000 x .08, assuming that TRG’s
blended cost of capital for the year is 8%).


Year Two:


In the following year, the Company earns net income of $3 million. On the last
day of the year, the Company distributes $4 million. The Members’ Capital
Accounts immediately before the distribution, taking into account the $3 million
of net income, aggregate $18,445,000 (i.e., $20,020,000 of original capital,
minus a $4,575,000 distribution, plus $3 million of income). The Members’
contributions exceed prior returns of capital by $15,445,000. Therefore, of the
$4 million distribution, an amount equal to the excess of $18,445,000 over
$15,445,000, or $3,000,000, is considered a distribution of profit and the
balance is considered a return of capital.


The $3 million distribution of profit is to be made $300,000 (which is 10%) to
Tremblay and $2.7 million (which is 90%) to T-Asia, but 85% (assuming Tremblay
does not specify a higher percentage) of the distribution to Tremblay, or
$255,000, is to be withheld and treated as having been contributed by Tremblay
to the Company’s capital. Of the $1 million distribution representing a return
of capital, 90% (or $900,000) is made to T-Asia and 10% (or $100,000) is to be
made Tremblay; however, of Tremblay’s $100,000, only 15%, or $15,000 is to be
distributed, while the balance, or $85,000, is to be retained by the Company
(assuming that Tremblay does not elect to have the Company retain a larger
share).


T-Asia’s Preferred Capital is reduced to $15,927,048, which is $17,580,600 minus
$900,000 minus ($255,000 x .9/.1) plus ($15,000 x .9/.1) plus ($17,580,600 x
.08, assuming that TRG’s blended cost of capital for the year is 8%).






--------------------------------------------------------------------------------




Third Year:


On the last day of the succeeding year, the Company’s assets are sold at a $4
million profit, yielding proceeds for distribution of $18,785,000. This amount
is distributed first to T-Asia to the extent of T-Asia’s Preferred Capital
which, by the end of such year, would have grown to $15,927,048 x 1.08, or
$17,201,212. The balance of $1,583,788 is distributed 90% to T-Asia and 10% to
Tremblay. Tremblay therefore receives $158,379.


Following is a reconciliation:


Profits:            Year 1        Year 2        Year 3        Total
$0        3,000,000    4,000,000    7,000,000


Preferred Returns    1,585,600    1,406,448    1,274,164    4,266,212


Profits >Preferred
Returns on Capital                                    $2,733,788


Tremblay’s Share                                            
.10


Distributions of
Profit to Tremblay                                    $273,379


Return of Tremblay’s
Original Contribution                                     20,000


Total Distributions
to Tremblay                                        $293,379


Distributions to    
Tremblay by Year    75,000        60,000        158,379        293,379


If, in the third year, profit had been $304 million, then distributions in such
year would have amounted to $318,785,000. In such case, the first $17,201,212
would have been distributed to T-Asia as Preferred Capital; the balance of
$301,583,788 would have distributed 90% to T-Asia and 10% to Tremblay until
total distributions to Tremblay amounted to $30 million, and then 95% to T-Asia
and 5% to Tremblay. Tremblay would therefore have received $30,011,689 in the
third year.




